DETAILED ACTION

Claim Interpretation
	The 35 USC 112(f) interpretation of claims 11 and 15 has been maintained.

Allowable Subject Matter
Claims 1, 4, 6-11, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding indpendent claim 1, this claim is allowed since it has incorporated allowable subject matter from objected to claim 5 and intervening claims 2 and 3. In the Non-Final Rejection dated 05/20/2022, claim 5 was objected to as being dependent upon a rejected base claim.

Regarding indpendent claim 11, this claim is allowed since it has incorporated allowable subject matter similar to objected to claim 5.

Regarding claims 4, 6-10, and 14-16, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662